DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
Paper #2021-[0316] [#199] is a [Final] Office Acton intending as a full and complete response to the communication filed on [02/23/2021] for the instant patent application for a utility patent under 35 U.S.C. § 111(a) filed on [03/30/2018] by assignee [ESSILOR INTERNATIONAL] [hereinafter: Applicant], titled [SYSTEMS AND METHODS TO PROCESS EYEWEAR ORDERS].  All references made herein to the original disclosure refers to Applicant’s Specification dated [03/30/2018], [Specification].

Status of Claims
Index of claims 1-17: (a) amended: 1, 12 and 15; (b) added: 16 and 17; (c) cancelled: 8; (d) non-elected: N/A.  Claims 1-7 and 9-17 pending in instant application.  Claims 1-7 and 9-17 rejected in instant correspondence. 

Response to Amendments
Applicant’s amendments filed on [03/30/2018] have been entered. 

Response to Arguments
Applicant’s arguments filed on [02/23/2021] [Remarks] have been fully considered; however, examiner finds said Remarks persuasive.  Remarks 8-16.  

Applicant’s traverses the rejection of the claims under 35 U.S.C 101 as being patent ineligible.  Remarks 8-13.  Examiner responds to each remark in greater detail below. 

Regarding Step 2A – Prong One – of the 2019 PEG, Applicant submits that present application does not recite a judicial exception per se.  Remarks pp. 8-10.  Specifically, Applicant submits that the claims are not similar to the enumerated categories of organizing human activity sated n the October 2019 Guidance.  Remarks p. 10.  More specifically, Applicant cites to example 37 for the asserting that generating machine labels and identifying orders on this basis cannot be asserted as an organizing human activity.  Remarks p. 10.  

Examiner responds that, said claims are not analogous as the claims of Example 37, Relocation of Icons on a Graphical User Interface.  Claim 2 of USPTO SME 37 is directed to “rearranging icons” as recited in the claim preamble – “A method of rearranging icons on a graphical user interface (GUI) of a computer system, the method comprising.”  Subject Matter Eligibility Examples: Abstract Ideas at 3-4.  Claim 1 of the present invention is directed to “process of an order to assemble eyewear,” as recited in the claim preamble.  For purpose of the present analysis under Step 2A – Prong 1, order processing is not analogous to re-arranging or automatically moving most used icons to a positions on a GUI.   Stated differently, re-arranging icons on a screen is a mental process that cannon be performed by the human mind.  In opposition, generating labels indicative of order information of each eyewear is a method of organizing human activity, order process, which has (and often continues to be) performed by the human mind.  The creation of optical-machine-readable representations is analogous to codes that the mind can (and does) process for ordering.  Stated different, the human mind cannot rearrange an icon on a GUI, however such a mind can generate categories, codes or labels organize or process orders.  Thus, Examiner responds that the analysis applied under revised Step 2A – Prong 1 for claim 2 of USPTO SME 37 is not instructive to claim 1 of the present invention – subject matter of dynamic marketing – is subject to a judicial exception.  


Step 2A – Prong Two – of the 2019 PEG, Applicant submits that at least individually or in combination the claim elements integrate the judicial exception into a practical application, i.e., “a ‘improvement to the assembly process.” Remarks pp. 10-11.  

Examiner notes that in regard to Prong Two of revised Step 2A, 2019 Guidelines states: 
“A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.”  2019 Guidelines at 54.  Guidance directs examiners to evaluate integration into a practical application by: (a) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.  2019 Guidelines at 54-55.  As part of the analysis of integration of a judicial exception into a practical application, MPEP 2106.05(a) explains examiners should consider whether a claim "purport(s) to improve the functioning of the computer itself" or "any other technology or technical field." Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2359, 110 USPQ2d 1976, 1984 (2014).  A technical explanation in sufficient detail as to how to implement the invention should be present in the Specification such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  MPEP 2106.05(a).

Examiner responds that, claims do not integrate said judicial exception into a practical application via a manner that imposes meaningful limits on said judicial exception.  Examiner submits that “integration of the exception” of “process[ing] of an order to assemble eyewear,” is well—understood, routine and conventional activity.  In other words, nothing in the claim as a whole meaningful limit said exception or combine said elements in such a manner that is beyond conventional data-gathering and analysis of eyewear orders. 

Regarding Step 2B – of the 2019 PEG, Applicant submits that the claims represent techniques that are not well-understood, routine or conventional. Remarks pp. 11-13.  
 
Examiner responds that Specification at [0014] teaches well-understood, routine and conventional methodologies of said [order processing system], i.e., “The order processing system 116 may be formed by one or more server computers, desktop computers, laptop computers, tablet devices, smartphone devices, PDAs, similar electronic devices, the not detailed what specific improvement or unconventional claim element(s).  Per October 2019 Update, because the Specification does not provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement – examiner does not determine a finding that the Specification teaches and the claims recite an improvement to an existing technology.   

For the rationale applied above, examiner maintains the rejection of claims as unpatentable under 35 USC 101. 

Applicant’s traverses the rejection under 35 U.S.C. 103.  Remarks pp. 14-16.

Examiner responds that Applicant’s argument with respect to the amended limitation of independent claims 1, 12 and 15, i.e., generating labels indicative of order information for each eyewear, where the labels include optical machine-readable representations and identifying the multiple orders on the basis of the optical machine-readable representations, when the corresponding eyewear is being assembled;, is moot in light of the updated rejection because the arguments do not apply to any of the references being used in the current rejection as necessitated by amendment.  Specifically, the cited art, US 2015/0339760 A1 [ARAQUE], at [0056], teaches generating an individual product label, including a barcode for a plurality of orders.





	
	

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims [1-7 and 9-17] are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Analysis of Step 1
Step 1 Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance [2019 PEG], pending claims fall under a statutory category of an invention, inter alia:
Claims 1-7, 9-11 direct to a process, i.e., “A computer-implemented method to process of an order to assemble eyewear”.
Claims 12-14 direct to a system, i.e., “An order processing machine”.
Claims 12-14 direct to a manufacturer, i.e., “A non-transitory machine-readable medium”.

Accordingly, Step 1: YES. 

Analysis of Prong 1 of Step 2A
Under Prong 1 of Step 2A of the 2019 PEG, examiner determines that the claims direct to a judicial exception, inter alia: 
determining a status of the orders
generating labels indicative of order information for each eyewear, where the labels include optical machine-readable representations;
identifying the multiple orders on the basis of the optical machine-readable representations, when the corresponding eyewear is being assembled;
generating an up-to-date invoice of the order if the eyewear is ready shipping
generating an electronic file comprising the order information and the up-to-date invoice of the eyewear 

generating order information and up-to-date invoice of eyewear] which, as claimed, is a process that, under the broadest reasonable interpretation, covers certain methods of organizing human activity, but for the recitation of additional elements.  Said category relates to interpersonal and intrapersonal activities, such as managing relationships or transactions.  2019 PEG at 52.  Thus, said claims fall within an enumerated grouping of abstract ideas, i.e., “Certain Methods of Organizing Human Activity.”  

Accordingly, Step 2A – Prong 1: YES. 

Analysis of Prong 2 of Step 2A
Under Prong 2 of Step 2A of the 2019 PEG, examiner submits that the recited judicial exception is not integrated into a practical application. Examiner notes that “a claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.”  2019 PEG at 54.  Examiners evaluate integration into a practical application by: (a) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.  2019 PEG at 54-55.  

Claims recite additional elements, inter alia: 
obtaining order information indicative of multiple orders to assemble multiple eyewear at an eyewear processing facility, wherein the orders are first received at an order origination facility remote from the processing facility; 

Viewing individually, the additional limitations do not provide a meaningful limit on the above-recited abstract idea as categorized above.  Specifically, the recited step/s of “obtaining order information” is/are mere step of gathering data.  July 2015 Update, p. 7, receiving or transmitting data over a network.  

Further, viewing as an ordered combination, the additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.  In other words, the above-recited steps do not interact or impact the abstract idea 

Accordingly, Step 2A – Prong 2: NO. 

Analysis of Step 2B
Under Step 2B of the 2019 PEG, examiner determines that claims do not provide an inventive concept.  In other words, the additional elements individually and in combination do not amount to significantly more than the exception itself.  The additional elements or combination of elements are well-understood, routine, conventional activity previously known to the industry specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept is not present.  Evidence of such a conclusion is found in portions of the Specification, inter alia: 
[0014] The order processing system 116 may be formed by one or more server computers, desktop computers, laptop computers, tablet devices, smartphone devices, PDAs, similar electronic devices, the combination thereof, or a component thereof having a processor (not shown) and operable to process product orders described herein. When the order processing system 116 receives order information indicative of an order to assemble an eyewear product ("eyewear order"), the order processing system 116 checks the status of the eyewear order. In some embodiments, if the order processing system 116 determines that the process to assemble the eyewear order has not begun, then the order processing system 116 is operable to provide instructions to one or more operators at the processing facility to begin assembling the eyewear product. In one of such embodiments, the order processing system 116 is operable to automatically obtain components of the eyewear product and begin assembling the eyewear product. For example, the order processing system 116 is operable to control a conveyor belt to transport components of the eyewear product to a processing point within the processing facility to assemble the eyewear product. In one or more further embodiments, the order processing system 116 is operable to determine a scheduled completion date and is operable to change the queue position of the eyewear product in order to meet the scheduled completion date of the eyewear order. Additional descriptions of operations performed by the order processing system 116 to arrange/rearrange the queue position of the eyewear product are provided in the paragraphs below.  [Emphasis added]

Plainly, recited computer components are construed components of a general purpose computer, i.e., component having a processor.  Courts have recognized such computer functions for storing data and displaying information to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner.  Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S., 134 S. Ct. 2347, 2356 (2014) (receiving, processing, and storing data).  Well-understood, routine and conventional computer functions performed by conventional computer components, alone, do not amount to significantly more than purely conventional computerized implementation of activities previously known in the industry.  July 2015 Update: Subject Matter Eligibility at 7. Said additional elements, specifically the conventional computer components, are used to perform the functional steps at a high level of generality, i.e., generic processor performing the generic computer function of processing data.  These generic processor limitations are no more than mere instructions to apply the exception using a generic computer component.  In other words, the broadest reasonable interpretation comprise conventional computer components communicably coupled to a network capable of implementing machine-executable instructions (e.g., routines, programs, objects components, data structures, microprocessor, memory and transmitter).  For more information concerning evaluation of well-understood, routine, conventional activity, see MPEP 2106.05(d), as modified by the USPTO Berkheimer Memorandum.  

Accordingly, Step 2B: NO. 

Additional Claims
In regard to claim 5, said claim generating applied mathematical concepts, i.e., “obtaining… tax and shopping cost of the eyewear; and applying the tax and shopping cost of the eyewear to the base price of the eyewear”; however, said additional steps do not impose meaningful limits on the judicial exception of [generating order information and up-to-date invoice of eyewear].

Conclusion
Accordingly, based on above-rationale as instructed by the most recent office guidance, said claims are not subject matter eligible.

Examiner Note: up-to-date eligibility guidance may be found at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility . 



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections – 35 U.S.C. § 103: Nonobviousness
The following quotation of 35 U.S.C. §103 forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art
Ascertaining the differences between the prior art and the claims at issue
Resolving the level of ordinary skill in the pertinent art
Considering objective evidence present in the application indicating obviousness or nonobviousness

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims [1-3, 7, 12, 13, 16 and 17] rejected under 35 U.S.C. 103 as being unpatentable over US 7188082 A1 [KEANE] in view of US 2015/0339760 A1 [ARAQUE].

Claim 1 (Original)
[KEANE] teaches 
A computer-implemented method to process of an order to assemble eyewear, the method comprising: [KEANE], Abstract, A system and method for ordering products, such as lens products from lens vendors, includes an intuitive interface; 
obtaining order information indicative of multiple orders to assemble multiple eyewear at an eyewear processing facility, wherein the orders are first received at an order origination facility remote from the processing facility; [KEANE], Fig 2B, 222, “User Computer”; 227 “Lab Computer”; Col. 1, Lines 20-25, disclosure relates generally to computer systems and methods for remotely communicating complex orders to third parties, such as eye wear prescriptions to manufacturers or lens processing labs;
determining a status of the orders [KEANE], Col. 7, Lines 35-50, database 230 may have a "prescription in process" database representing all orders produced by the user computers 222 and executed on by the lab computers 227, as well as current executable program updates for order entry, current lab product selections provided by labs running the lab computers, and job status databases provided by the lab computers that reflect current status of pending orders or "jobs"; col. 9, Lines 10-25, electronic form 300 includes additional information regarding lenses and order status
generating an up-to-date invoice of the order if the eyewear is ready for shipping; and [KEANE], Figs. 29-32 and related text; Col. 17, Line 50-Col. 18, Line 10, each record is listed with the following data fields: a prescription number and patient, account and lab, status, lab invoice, and a job entered or ship date, with a number associated with the order record; FIG. 32, a billing portion 3204 allows the operator to insert one or more billing entities with respect to a given order
generating an electronic file comprising the order information and the up-to-date invoice of the eyewear. [KEANE], Fig. 19 and related text; Col. 4, Lines 1-5, FIG. 19 is a flow diagram illustrating a process for generating an electronic order and transmitting it to a remote computer; Col. 17, Line 50-Col. 18, Line 10, each record is listed with the following data fields: a prescription number and patient, account and lab, status, lab invoice, and a job entered or ship date, with a number associated with the order record

[ARAQUE] teaches 
generating labels indicative of order information for each eyewear, where the labels include optical machine-readable representations; [ARAQUE], Fig. 5 and related text; [0025] As orders are received at the warehouse they are processed based on the order number assigned by the affiliated store and are labeled (the label including the order number) for tracking purposes. The orders can then be grouped based on the country of destination for shipping and according to the shipment method selected by the corresponding user (e.g., air or sea). These constitute consolidated shipments; [0056] FIG. 5 illustrates a method for electronic processing of merchandise received at a warehouse in accordance with one embodiment of the present invention. When merchandise arrives at the warehouse it is registered through use of a scanner wirelessly connected to a warehouse computer system or an RF ID tag system wirelessly connected to the warehouse computer system. The warehouse computer system updates the status or tracking of the product as each product is entering or moving through the warehouse. An individual product label including a barcode may be generated by using the order number or product ID assigned by the affiliated store or virtual mall at the time of purchase. The individual label or the bar code may include the following information: name of purchaser, purchaser address, destination country, and product information; [0057] In step 505 an individual label with a bar code may be assigned to each individual product. The label or bar code may encode information about the purchaser of the product, the purchaser's address, etc; 
identifying the multiple orders on the basis of the optical machine-readable representations, when the corresponding eyewear is being assembled; [ARAQUE], Fig. 5 and related text; [0025] As orders are received at the warehouse they are processed based on the order number assigned by the affiliated store and are labeled (the label including the order number) for tracking purposes. The orders can then be grouped based on the country of destination for shipping and according to the shipment method selected by the corresponding user (e.g., air or sea). These constitute consolidated shipments; [0056] FIG. 5 illustrates a method for electronic processing of merchandise received at a warehouse in accordance with one embodiment of the present invention. When merchandise arrives at the warehouse it is registered through use of a scanner wirelessly connected to a warehouse computer system or an RF ID tag system wirelessly connected to the warehouse computer system. The warehouse computer system updates the status or tracking of the product as each product is entering or moving through the warehouse. An individual product label 

Examiner Note: [KEANE] and [ARAQUE], references applied in the obviousness rejection above, direct generally to field of data processing, specifically for ordering eyewear.  [KEANE], Abstract; [ARAQUE], Abstract.  Further, said references are filed before the effective filing date of the instant application; hence, said references are analogous prior-art references.  

[KEANE], at [0002], discloses an improved for ordering products, such as lens products from lens vendors; however, primary-reference does not teach [generating labels] as recited.  [ARAQUE], at Abstract, discloses an improved process for ordering products.  Specifically, at least at the above-cited portions of [KEANE], said secondary-reference improves on said primary-reference by disclosing generating an individual product label, including a barcode for a plurality of orders.  It would have been obvious to one of ordinary skill in the art at the time the invention (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to have modified [KEANE] to have included the techniques of [ARAQUE] to have achieved the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teachings in this way, in order “to create a truly International e-Commerce system where residents of foreign countries may be able to buy U.S. goods."  [ARAQUE], [0004].

Examiner Note: MPEP § 2143 (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Claim 2 (Original)
[KEANE] in view of [ARAQUE] teaches
The computer-implemented method of claim 1, 

 [KEANE] teaches 
further comprising: 
simultaneously processing the order with at least one additional orders to assemble at least one additional eyewear, wherein the order and the at least one additional orders are received at different order origination facilities that are remote from the processing facility. [KEANE], Fig. 7 and related text; Fig. 8 and related text; Col. 10, Line 55-Col. 11, Line 15: referring to FIG. 7, an example of the electronic form 300 is shown with a drop-down menu of labs for the lab field 308. Using the drop-down menu of labs shown in FIG. 7, the operator may select one of several different labs to process the prescription; as shown in FIG. 8, the lab "Sutherlin Optical" provides one series of progressive lens brands in the lens manufacturer menu 404. As shown in FIG. 9, a lab "Carl Zeiss of Canada" provides a different series of lens brands in the lens manufacturer menu 404 for progressive lenses.

Claim 3 (Original)
[KEANE] in view of [ARAQUE] teaches
The computer-implemented method of claim 2, 

[KEANE] teaches 
further comprising 
arranging a processing queue of the order with respect to processing queues of the at least one additional orders based on the order information of the eyewear. [KEANE], Col. 8, Lines 5-20, client computer locally stores the order in an associated database, and the order entry application directly transmits completed order forms to a lab computer; user computer stores locally all electronic orders.

Claim 7 (Original)
[KEANE] in view of [ARAQUE] teaches
The computer-implemented method of claim 1, 

[KEANE].teaches
further comprising: 
dynamically generating a billing statement comprising the up-to-date invoice of the order; and Fig. 32 and related text;  [KEANE], Col. 18, Lines 55-65, Under another alternative embodiment, shown in FIG. 32, a billing portion 3204 allows the operator to insert one or more billing entities with respect to a given order. As shown, three billing entity fields 
transmitting the billing statement to a wearer of the eyewear. [KEANE], Col. 16, Lines 5-25, Referring to FIG. 22, a drop down "File" menu 2202 is shown. In addition to standard functions provided under the Microsoft Windows system, the system provides the following additional functions. The “Print" option allows the system to print a "job ticket." The job ticket is effectively a printed screen shot of the electronic form 300, but with frame shape data included (shown in FIG. 23). The frame shape may be used by some ECPs because it includes lens marking instructions. The user may then use the printed job ticket for record keeping purposes. A "Frame Packing Slip" prints a form, similar to a screen shot of a completed form to wrap around a frame that may be sent later to a lab to whom electronic orders had previously been placed. This allows the lab to readily unite the frame with the order pending in that lab.

Claim 12 (Original)
Instant claim rejected under the rationale applied to analogous limitations of claim 1;   specifically, the instant claim is rejected by the cited portions of the prior-art applied to the analogous functional limitations in the alternative embodiment.  [KEANE], at [0000] teaches a “system 220”, i.e., an order processing system.

Claim 13 (Original)
Instant claim rejected under the rationale applied to analogous limitations of claim [2].
	
Claim 16 (New): 
[KEANE] in view of [ARAQUE] teaches
The computer-implemented method of claim 1, 

[KEANE].teaches
further comprising: 
assembling the multiple eyewear based on the multiple orders. [KEANE], Fig 2B, 222, “User Computer”; 227 “Lab Computer”; Col. 1, Lines 20-25, disclosure relates generally to 

Claim 17 (New)
[KEANE] in view of [ARAQUE] teaches
The computer-implemented method of claim 1, 

[ARAQUE] teaches
wherein the labels are attached proximate to components of the multiple orders. [ARAQUE], [0025], constitute consolidated shipments. In one embodiment, instead of a label with a bar code an RFID tag may be attached to the received products for product tracking purposes
Claims [4, 6, 9 and 14] rejected under 35 U.S.C. 103 as being unpatentable over [KEANE] in view of [ARAQUE] as applied to claim 1, in further view of US 20040015412 A1 [SHINBO].

Claim 4 (Original) 
[KEANE] in view of [ARAQUE] teaches
The computer-implemented method of claim 1, 

[SHINBO] teaches
wherein generating the up-to-date invoice of the eyewear comprises:
determining a base price of the eyewear; [SHINBO], [0015]. when merchandise sold to a pre-registered user has a set merchandise code that can be used to specify the merchandise on a normal sales network, and information of a second sales price is received from the user over a network, such as the Internet, of the merchandise on another pre-registered sales network that is lower than the first sales price at the time the merchandise was sold, the sales price charged to the user is changed from the first sales price to the second sales price, and billed to the user; [0016], where changing the sales price from the first sales price at the time the merchandise was sold to a second sales price according to information from the user is performed when the price is greater (higher) than a preset sales price;
obtaining one or more qualifying promotions; and [SHINBO], [0015]. when merchandise sold to a pre-registered user has a set merchandise code that can be used to specify the merchandise on a normal sales network, and information of a second sales price is received from the user over a network, such as the Internet, of the merchandise on another pre-registered sales network that is lower than the first sales price at the time the merchandise was sold, the sales price charged to the user is changed from the first sales price to the second sales price, and billed to the user; [0016], where changing the sales price from the first sales price at the time the merchandise was sold to a second sales price according to information from the user is performed when the price is greater (higher) than a preset sales price;
applying the one or more qualifying promotions to the base price of the eyewear. [SHINBO], [0015]. when merchandise sold to a pre-registered user has a set merchandise code that can be used to specify the merchandise on a normal sales network, and information of a second sales price is received from the user over a network, such as the Internet, of the merchandise on another pre-registered sales network that is lower than the first sales price at the time the merchandise was sold, the sales price charged to the user is changed from the first sales price to the second sales price, and billed to the user; [0016], where changing the 

Examiner Note: [KEANE] and [SHINBO], references applied in the obviousness rejection above, direct generally to field of data processing, specifically for ordering eyewear.  [KEANE], Abstract; [SHINBO], Abstract.  Further, said references are filed before the effective filing date of the instant application; hence, said references are analogous prior-art references.  

[KEANE], at [0002], discloses an improved for ordering products, such as lens products from lens vendors; however, primary-reference does not teach [generating the up-to-date invoice of the eyewear] as recited.  [SHINBO], at Abstract, discloses an improved process for merchandise sale support method mainly using the Internet (100), merchandise sale supporting means (eyeglasses sale supporting means).  Specifically, at least at the above-cited portions of [SHINBO], said secondary-reference improves on said primary-reference by disclosing determining a sales price.  It would have been obvious to one of ordinary skill in the art at the time the invention (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to have modified [KEANE] to have included the techniques of [SHINBO] to have achieved the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teachings in this way, in order “select the most suitable eyewear based on special conditions for each user such as how the eyewear will be used, the material of the eyewear frames and lenses, the lens thickness, and the like, and to give advise to the user."  [SHINBO], [0007].

Claim 6 (Original)
[KEANE] in view of [ARAQUE] and [SHINBO] teaches
The computer-implemented method of claim 4, 

 [KEANE] teaches 
wherein at least one component of the eyewear is supplied by a third party vendor, and wherein generating the up-to-date invoice of the eyewear comprises: querying the third party vendor for pricing information and qualifying promotions of the at least one component, wherein the up-to-date invoice of the eyewear is generated based on the pricing information and the qualifying promotions of the at least one component. [KEANE], Fig. 16; Col. 13, Lines 35-55, referring to FIG. 16, when the operator selects the frame select button 320, the system provides a frame option box 1602. The frame option box allows the operator to select whether the lab is to supply the frame (option "S"), whether the order applies to lenses only (option "L"), or whether the operator will later send the frame (option "N"). If the lab is to supply the frame (options "S"), then the system presents to the operator a frame vendor menu 1604. Based on the manufacturer selected, the system presents a vendor's product menu 1606, a frame eye size menu 1608, a bridge size menu 1610, a color menu 1612, a temple size menu 1616, and a temple style menu 1616; Col. 18, Lines 35-55, Likewise, while not shown, lens manufacturers may similarly provide links to their web sites or other information within the lens manufacturer menu 404. Alternatively, or additionally, lens manufacturers, frame manufacturers, or other vendors of materials and services provided under the order entry screens shown herein may provide pop-up ads. Such pop-up ads may be in separate windows displayed over a currently displayed window. Such ads may provide additional information regarding current products, new products, or special offers being made. For example, a lens coating manufacturer may be offering a special to certain labs. The lab then may provide for a pop-up window advertisement for such a promotion to operators using the system described herein. Furthermore, each package provided under the package field 1002 may include a link to a page, file or other displayable information to allow the operator to get additional information regarding each package and its offerings, benefits and limitations.

Claim 9 (Original)
[KEANE] in view of [ARAQUE] teaches
The computer-implemented method of claim 1, 

[SHINBO] teaches
wherein generating the electronic file comprises: obtaining information indicative of at least one of a lens style, lens color, lens coating, and lens material of lenses of the eyewear; and storing the information indicative of the at least one of the lens style, lens color, lens coating, and lens material of the lenses of the eyewear on the electronic file.  [SHINBO], [0042], based on the preferences of the user 90 such as lens characteristics, eyewear frame characteristics, color, material, design and the like that are contained in the data related to the most suitable eyewear and that are selected by the user 90, the manufacture-instruction means 50 selects the most suitable manufacturer from among 

Claim 14 (Original)
Instant claim rejected under the rationale applied to analogous limitations of claim 4.


	


Claim [5] rejected under 35 U.S.C. 103 as being unpatentable over [KEANE] in view of [ARAQUE] and [SHINBO] as applied to claim 4, further in view of US 6058373 A1 [BILINN].

Claim 5 (Original)
[KEANE] in view of [ARAQUE] and [SHINBO] teaches
The computer-implemented method of claim 4, 

[BILINN].teaches
wherein generating the up-to-date invoice of the eyewear further comprises: 
obtaining, from at least one external system, tax and shipping cost of the eyewear; and [BILINN], Fig. 15, 1520, “Shipping Stage”, 1522, “Handling Stage”, 1524, “Tax Stage”, 1526, “Order Total Stage” and related text; Col. 2, Lines 55-70, Each key-value pair, in turn, contains a value and a key which identifies the value. In the order blackboard, the key-value pairs contain order properties such as the consumer's name, the consumer's address, the desired shipping address, the billing information, the order subtotal, the taxes, the order total, etc.;
applying the tax and shipping cost of the eyewear to the base price of the eyewear. [BILINN], Fig. 15, 1520, “Shipping Stage”, 1522, “Handling Stage”, 1524, “Tax Stage”, 1526, “Order Total Stage” and related text; Col. 2, Lines 55-70, Each key-value pair, in turn, contains a value and a key which identifies the value. In the order blackboard, the key-value pairs contain order properties such as the consumer's name, the consumer's address, the desired shipping address, the billing information, the order subtotal, the taxes, the order total, etc.;

Examiner Note: [KEANE] and [BILINN], references applied in the obviousness rejection above, direct generally to field of data processing, specifically for ordering eyewear.  [KEANE], Abstract; [BILINN], Abstract.  Further, said references are filed before the effective filing date of the instant application; hence, said references are analogous prior-art references.  

[KEANE], at [0002], discloses an improved for ordering products, such as lens products from lens vendors; however, primary-reference does not teach [obtaining tax and shipping cost of eyewear] as recited.  [BILINN], at Abstract, discloses improved processing electronic sales transactions.  Specifically, at least at the above-cited portions of [BILINN], said secondary-reference improves on said primary-reference by disclosing determining taxes for a customer order.  It would have been obvious to one of ordinary skill in the art at the time the invention (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to have modified [KEANE] to have included the techniques of [BILINN] to have achieved the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teachings in this way, in order “to customize the electronic merchandising system for different sales situations with a minimal amount of programming effort."  [BILINN], Background.


Claim [15] rejected under 35 U.S.C. 103 as being unpatentable over US 7188082 A1 [KEANE] in view of US 2015/0339760 A1 [ARAQUE].and US 20030083765 A1 [NONAKA].

Claim 15 (Original)
[KEANE] teaches
A non-transitory machine-readable medium comprising instructions stored therein, which when executed by one or more processors, causes the one or more processors to perform operations comprising: [KEANE], Col. 4, Lines 45-60, data storage devices 204 may include any type of computer-readable media that can store data accessible by the computer 200; 
obtaining a first order information indicative of a first order to assemble a first eyewear at an eyewear processing facility, wherein the first order is first received at a first order origination facility remote from the processing facility; [KEANE], Fig 2B, 222, “User Computer”; 227 “Lab Computer”; Col. 1, Lines 20-25, disclosure relates generally to computer systems and methods for remotely communicating complex orders to third parties, such as eye wear prescriptions to manufacturers or lens processing labs; 
obtaining a second order information indicative of a second order to assemble a second eyewear at the eyewear processing facility, wherein the second order is first received at a second order origination facility remote from the first order origination facility and the first order processing facility; Fig 2B, 222, “User Computer”; 227 “Lab Computer”; Col. 1, Lines 20-25, disclosure relates generally to computer systems and methods for remotely communicating complex orders to third parties, such as eye wear prescriptions to manufacturers or lens processing labs; 
Examiner Note: examiner construes “third parties” as a first and second order origination facility;
determining statuses of the first order and the second order; [KEANE], Col. 7, Lines 35-50, database 230 may have a "prescription in process" database representing all orders produced by the user computers 222 and executed on by the lab computers 227, as well as current executable program updates for order entry, current lab product selections provided by labs running the lab computers, and job status databases provided by the lab computers that reflect current status of pending orders or "jobs"; col. 9, Lines 10-25, electronic form 300 includes additional information regarding lenses and order status
generating a first invoice of the first order if the first eyewear is ready for shipping; [KEANE], Figs. 29-32 and related text; Col. 17, Line 50-Col. 18, Line 10, each record is listed 
generating a second invoice of the second order if the first eyewear is ready for shipping; and [KEANE], Figs. 29-32 and related text; Col. 17, Line 50-Col. 18, Line 10, each record is listed with the following data fields: a prescription number and patient, account and lab, status, lab invoice, and a job entered or ship date, with a number associated with the order record; FIG. 32, a billing portion 3204 allows the operator to insert one or more billing entities with respect to a given order; 
generating a first and a second electronic file comprising the order information and the first invoice and the second invoice, respectively; and  [KEANE], Fig. 19 and related text; Col. 4, Lines 1-5, FIG. 19 is a flow diagram illustrating a process for generating an electronic order and transmitting it to a remote computer; Col. 17, Line 50-Col. 18, Line 10, each record is listed with the following data fields: a prescription number and patient, account and lab, status, lab invoice, and a job entered or ship date, with a number associated with the order record

[ARAQUE] teaches 
generating labels indicative of the first and the second orders, wherein the labels include optical machine-readable representations; [ARAQUE], Fig. 5 and related text; [0025] As orders are received at the warehouse they are processed based on the order number assigned by the affiliated store and are labeled (the label including the order number) for tracking purposes. The orders can then be grouped based on the country of destination for shipping and according to the shipment method selected by the corresponding user (e.g., air or sea). These constitute consolidated shipments; [0056] FIG. 5 illustrates a method for electronic processing of merchandise received at a warehouse in accordance with one embodiment of the present invention. When merchandise arrives at the warehouse it is registered through use of a scanner wirelessly connected to a warehouse computer system or an RF ID tag system wirelessly connected to the warehouse computer system. The warehouse computer system updates the status or tracking of the product as each product is entering or moving through the warehouse. An individual product label including a barcode may be generated by using the order number or product ID assigned by the affiliated store or virtual mall at the time of purchase. The individual label or the bar code may include the 
identifying the first and the second orders on the basis of the optical machine-readable representations, when the corresponding eyewear is being assembled;  [ARAQUE], Fig. 5 and related text; [0025] As orders are received at the warehouse they are processed based on the order number assigned by the affiliated store and are labeled (the label including the order number) for tracking purposes. The orders can then be grouped based on the country of destination for shipping and according to the shipment method selected by the corresponding user (e.g., air or sea). These constitute consolidated shipments; [0056] FIG. 5 illustrates a method for electronic processing of merchandise received at a warehouse in accordance with one embodiment of the present invention. When merchandise arrives at the warehouse it is registered through use of a scanner wirelessly connected to a warehouse computer system or an RF ID tag system wirelessly connected to the warehouse computer system. The warehouse computer system updates the status or tracking of the product as each product is entering or moving through the warehouse. An individual product label including a barcode may be generated by using the order number or product ID assigned by the affiliated store or virtual mall at the time of purchase. The individual label or the bar code may include the following information: name of purchaser, purchaser address, destination country, and product information; [0057] In step 505 an individual label with a bar code may be assigned to each individual product. The label or bar code may encode information about the purchaser of the product, the purchaser's address, etc; 

Examiner Note: [KEANE] and [ARAQUE], references applied in the obviousness rejection above, direct generally to field of data processing, specifically for ordering eyewear.  [KEANE], Abstract; [ARAQUE], Abstract.  Further, said references are filed before the effective filing date of the instant application; hence, said references are analogous prior-art references.  

[KEANE], at [0002], discloses an improved for ordering products, such as lens products from lens vendors; however, primary-reference does not teach [generating labels] as recited.  [ARAQUE], at Abstract, discloses an improved process for ordering products.  Specifically, at least at the above-cited portions of [KEANE], said secondary-reference improves on said primary-reference by disclosing generating an individual product label, including a barcode for a plurality of orders.  It would have been obvious to one of ordinary skill in the art at the time the invention (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to have modified [KEANE] to have included the techniques of [ARAQUE] to have achieved the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teachings in this way, in order “to create a truly International e-Commerce system where residents of foreign countries may be able to buy U.S. goods."  [ARAQUE], [0004].

Examiner Note: MPEP § 2143 (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

[NONAKA].teaches
arranging a processing queue of the first order relative to the second order based on the status and the order information of the first order relative to the second order.     [0012], selecting a production line suited for manufacturing on -order products from plural production lines each used for manufacturing a variety of products to arrange a production plan in the selected production line including equipment priority calculation section calculating priorities of kinds of equipment that can be used for manufacturing the on-order products based on equipment information showing a kind of equipment applicable in each of the plural production lines; and product information, including information on a kind of equipment suited for manufacturing the on-order products, and necessary for manufacturing the on-order products; a line priority calculation section calculating priorities of production lines that can be used for manufacturing the on-order products based on quality information on each of a variety of products in each of the plural production lines and the product information; and a production planning section determining a production line suited for manufacturing the on-order products based on the priorities of kinds of equipment calculated in the equipment priority calculation section, the priorities of production lines calculated in the line priority calculation section, the number of the on order products and statuses of the plural production lines to assign equipment necessary for manufacturing the on-order products and capable of being used to the determined production line and to thereby, arrange a production plan for the on-order products.

Examiner Note: [KEANE] and [NONAKA], references applied in the obviousness rejection above, direct generally to field of data processing, specifically for ordering production.  

[KEANE], at [0002], discloses an improved for ordering products, such as lens products from lens vendors; however, primary-reference does not teach [generating labels] as recited.  [ARAQUE], at Abstract, discloses an improved process for ordering products.  Specifically, at least at the above-cited portions of [KEANE], said secondary-reference improves on said primary-reference by disclosing generating an individual product label, including a barcode for a plurality of orders.  It would have been obvious to one of ordinary skill in the art at the time the invention (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to have modified [KEANE] to have included the techniques of [ARAQUE] to have achieved the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teachings in this way, in order “to create a truly International e-Commerce system where residents of foreign countries may be able to buy U.S. goods."  [ARAQUE], [0004].

Notice of References Cited
The references cited in the form PTO-892 were not applied under relevant sections of §102 or §103 in the above Office action, however they are considered relevant to both claimed and unclaimed features of the instant invention. Applicant is herein advised to review the cited prior art references prior to responding to the instant Office action in order to expedite prosecution of the instant application, inter alia:
US Pub No.: US 20050156035 A1, [hereinafter: GYI], Abstract, An inventory management system tracks consumables used in creation of secure documents through an identification document issuance process. The system assigns states to card and non-card consumables, and these states are used to track consumables from the vendor's inventory to the issuer's inventory. The system includes functions for managing inventory, shipping and receiving, use management, inventory auditing and secure material destruction. Electronic packing lists are transmitted between vendor and issuer systems to verify shipments. Embedded identification numbers, carried in machine readable codes on consumables, are used to track consumables through the document creation and issuing process.

Examiner Note: The prior art listed in the PTO-892 form included with this Office Action disclose methods, systems, and apparatus similar to those claimed and recited in the spe1cification. The Examiner has cited these references to evidence the level and/or knowledge of one of ordinary skill in the art at the time the invention was made, to provide support for universal facts and the technical reasoning for the rejections made in this Office Action including the Examiner's broadest reasonable interpretation of the claims as required by MPEP 2111 and to evidence the plain meaning of any terms not defined in the specification that are interpreted by the Examiner in accordance with MPEP §  2111.01. Applicant should consider these additional references cited supra when preparing a response.


Correspondence Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications for this application should be directed to the examiner Venay Puri whose telephone number is (571) 270–7213.  The examiner can normally be reached between Monday-Friday, 12 PM to 6 PM EST.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Patricia Munson can be reached at (571) 270-5396.  This application is assigned fax phone number (571) 272-8103

Examiner Note: communications via internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement.  35 U.S.C. § 122.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-202-1000.

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, VA 22313-1450

Respectfully submitted,

/VK Puri/Examiner, Art Unit 3624                                                                                                                                                                                                              
/RENAE FEACHER/Primary Examiner, Art Unit 3683